Appeal from a judgment of the Supreme Court (Kane, J.), entered July 8, 1994 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services denying petitioner’s grievance.
Petitioner, a prison inmate and member of the Muslim faith, filed a grievance when prison officials would not allow him to receive a tape player he had ordered from an Islamic vendor. He challenges the denial of his grievance on a number of grounds. Based upon our review of the record, we do not find that the regulations at issue governing the receipt of packages are discriminatory in nature. Thus, we reject petitioner’s contention that the subject regulations unlawfully discriminate against members of the Muslim faith. We have considered petitioner’s other contentions, including his claim that his First Amendment rights were violated, and find them to be without merit.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.